United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-3328EM
                                  _____________

Willie McCurry,                         *
                                        *
             Appellant,                 * On Appeal from the United
                                        * States District Court
      v.                                * for the Eastern District
                                        * of Missouri.
Paul Caspari, Superintendent; Dora B. *
Schriro, Director; Cranston Mitchell,   * [Not To Be Published]
Parole Chairman,                        *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: July 6, 1999
                              Filed: July 19, 1999
                                  ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and BEAM, Circuit
      Judges.
                           ___________

PER CURIAM.


      Willie McCurry, a Missouri inmate, appeals from the District Court’s1 order
dismissing without prejudice his 42 U.S.C. § 1983 complaint for failure to exhaust
administrative remedies, as required under 42 U.S.C. § 1997e(a). McCurry alleged that


      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
Superintendent Paul Caspari and Department of Corrections Director Dora Schriro
were deliberately indifferent to his serious medical needs. He requested both monetary
damages and injunctive relief. McCurry admitted in a deposition that he had not filed
a formal grievance regarding delay in medical treatment. Although McCurry argues on
appeal that he was not required to exhaust administrative remedies, we agree with the
District Court that exhaustion was required. See 42 U.S.C. § 1997e(a); Alexander v.
Hawk, 159 F.3d 1321, 1325 (11th Cir. 1998).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-